Citation Nr: 1101685	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-26 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip/thigh 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a heart disorder, 
claimed as manifested by arrhythmia with dizziness.

5.  Entitlement to an initial compensable disability evaluation 
for eczema and atopic dermatitis (referred to hereinafter as 
"skin disorder").

6.  Entitlement to an initial compensable disability evaluation 
for mild thoracolumbar scoliosis (referred to hereinafter as 
"back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to March 
2007, including service in Iraq from March 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction subsequently was transferred to the RO in 
St. Petersburg, Florida.

The issue of entitlement to service connection for dizziness and 
irregular arrhythmia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently is diagnosed with a right hip/thigh disability.

2.  The evidence of record does not show that the Veteran 
currently is diagnosed with a left ankle disability.

3.  The evidence of record does not show that the Veteran 
currently is diagnosed with a cervical spine disability.

4.  The evidence of record does not show that the Veteran's skin 
disorder affects at least 5 percent of her entire body or exposed 
areas or requires intermittent systemic therapy.

5.  The evidence of record does not show that the Veteran's back 
disability manifests forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, guarding, 
or localized tenderness; or a vertebral body fracture.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right 
hip/thigh disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).

4.  The criteria for an initial compensable disability evaluation 
for a skin disorder have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 
4.10, 4.114, Diagnostic Code 7806 (2010).

5.  The criteria for an initial compensable disability evaluation 
for a back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was a participant in the Benefits Delivery at 
Discharge Program.  She acknowledged having been provided with 
notification of the information and evidence needed to establish 
service connection, the kinds of information and evidence she 
should submit to substantiate her entitlement to service 
connection, and the kinds of information and evidence that VA 
would attempt to obtain on her behalf in January 2007, prior to 
her separation from service.  Service connection was granted and 
initial disability evaluations and effective dates were assigned 
for a skin disorder and for a back disability in the RO's April 
2007 rating decision.  However, service connection for a right 
hip/thigh disability, a left ankle disability, and a cervical 
spine disability was denied.  The Veteran was informed via letter 
dated in July 2007 of the information and evidence required to 
establish service connection, the information and evidence not of 
record necessary to substantiate the issues of service connection 
raised in her claim, her and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates for disabilities that are service-connected.

As the issues of the Veteran's skin disorder and back disability 
were more than substantiated in that they were proven, the 
purpose that notice is intended to serve was fulfilled and no 
additional notice regarding the "downstream issues" of how VA 
determines disability ratings and effective dates was required.  
Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 08-03 (Dec. 
22, 2003), 69 Fed. Reg. 25180 (2004).  Further, the Veteran has 
not alleged, and the Board does not find, that the defect in not 
providing her with timely notice of these downstream issues was 
prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board therefore finds that VA's duty to notify 
has been satisfied with respect to the skin disorder and back 
disability issues on appeal.

VA erred in not providing the Veteran with notice of how a 
disability rating and effective date would be determined if 
service connection for her claimed right hip/thigh disability, 
left ankle disability, and/or cervical spine disability was 
granted prior to the April 2007 rating decision by the RO, who in 
this case is the AOJ.  The Veteran, however, did not suffer 
prejudice for two reasons.  See Shinseki, 129 S. Ct. at 1696; 
Hartman, 483 F.3d at 1311; Dunlap, 21 Vet. App. at 112.  First, 
the timing error was cured when these issues were readjudicated 
by way of a statement of the case (SOC) dated in August 2007 and 
an supplemental statement of the case (SSOC) dated in May 2008 
subsequent to the Veteran being provided fully compliant notice, 
to include the downstream issues, in July 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication, such as a SOC or SSOC, is sufficient to cure a 
timing defect).  Second, service connection is denied herein, and 
hence no rating or effective date will be assigned.  VA's duty to 
notify therefore has been satisfied with respect to the right 
hip/thigh disability, left ankle disability, and cervical spine 
disability issues on appeal.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).

A VA examination for joints and the spine was afforded to the 
Veteran in February 2007, while a VA general medical examination 
and VA examinations for the skin and neurological disorders were 
afforded to her in March 2007.  Although none of the examiners 
reviewed her claims file, the Veteran gave an accurate history 
regarding her claimed disorders and disabilities at each 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (finding that the mere fact that an examiner did not 
review the claims file does not render a medical examination 
inadequate, particularly where the content of the examination 
shows that the examiner was familiar with the Veteran's history); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  She also 
recounted her relevant symptomatology at each examination.  After 
receiving this information, the examiners conducted thorough 
physicals and performed necessary diagnostic tests.  The 
examiners also documented each of these actions in detail in 
examination reports.  As such, the Board finds that the 
examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (defining adequacy with respect to medical 
examinations and opinions as those providing sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that VA's duty to assist has been satisfied.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for a right 
hip/thigh disability, a left ankle disability, and a cervical 
spine disability.  She contends that each was incurred during 
service.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals a current disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  Barr, 21 
Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records reveal the following.  In August 2005, 
the Veteran reported twisting her left ankle.  No swelling, 
erythema, induration, or deformity was noted.  The ankle did not 
show laxity, and the anterior Drawer test sign was not observed.  
An assessment of ankle sprain left was made.  The Veteran was 
placed on a no running profile for two weeks.  In August 2006, 
the Veteran complained of non-constant neck cramps and bilateral 
anterior neck strains from typing on her computer for long 
periods of time.  Her neck was not noted to be abnormal in any 
respect.  A diagnosis of neck strain was rendered.  In October 
2006, a computed tomography (CT) scan of the Veteran's head was 
performed.  The findings were normal, but a diagnosis of 
cervicalgia was provided.  In December 2006, the Veteran 
complained of pain in the anterior neck and sternal area upon 
lifting over the previous six months.  Physical assessment of her 
head and neck was normal.  Neck strain was the assessment 
provided.  Finally, the Veteran was given a normal clinical 
evaluation with respect to her head, face, neck, and scalp and 
her lower extremities at her January 2007 separation examination.

The Veteran was afforded a VA joints examination in February 
2007.  She related that she had anterior neck and upper chest 
pain described as a constant pulling sensation for the previous 
seven to eight months, right thigh pain described as a stabbing 
sensation and noted to actually be in the lateral right hip for 
the previous two months, and left anterior ankle pain following 
her in-service sprain.  Upon physical assessment, there were no 
spasms or tenderness in the Veteran's neck.  Range of motion in 
her neck was minimally limited, but there was pain only at the 
end of the range on extension.  Although range of motion in her 
right hip also was minimally limited, there was no pain with 
movement and no tenderness in general.  Her left ankle was not 
tender on palpation, and it was stable.  Range of motion in this 
ankle was minimally limited, but there was no pain with movement.  
X-rays showed that the Veteran's cervical spine, right hip, and 
left ankle were normal.  The examiner concluded that there was no 
objective evidence of a cervical spine condition, a right hip 
condition, or a left ankle condition.

VA treatment records dated in May 2007 reflect that the Veteran 
complained of constant pain in her upper chest behind her sternum 
near her neck over the previous year.  She described this pain as 
a pull and noted that it was worse with sitting up straight after 
computer work.  Upon palpation, her upper chest/lower neck pain 
was not reproducible.  No abnormalities were noted with respect 
to her neck.  The Veteran had full range of motion.  An 
assessment of chest/neck pain that may be "chest wall 
(musculoskeletal) in nature" was made.

Given this evidence, the Board finds that entitlement to service 
connection is not warranted for a right hip/thigh disability, a 
left ankle disability, or a cervical spine disability.  There is 
no indication that the Veteran has a current diagnosis of any 
service-connectable disability regarding her right hip/thigh, 
left ankle, or cervical spine.  Range of motion in these body 
parts was minimally limited at the VA examination, but no other 
abnormalities were found and X-rays were normal.  The examiner 
therefore concluded that there was no objective evidence of a 
right hip condition, a left ankle condition, or a cervical spine 
condition.  No diagnosis pertaining to the Veteran's right 
hip/thigh and left ankle subsequently was made.  VA treatment 
records indeed do not even mention these body parts, and there 
are no private treatment records in the claims file.  An 
assessment of chest/neck pain subsequently was made in VA 
treatment records.  However, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's complaints of pain in her 
lateral right hip, left anterior ankle, and anterior neck and 
upper chest.  She is competent to enumerate these pain symptoms 
because she personally experiences them.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, she is not competent to conclude that her 
symptoms including pain constitute a disability for which VA 
compensation may be granted.  Such a determination concerning 
complex disabilities like the musculoskeletal disabilities at 
issue here requires specialized medical training that a lay 
person like the Veteran lacks.  See Grottveit, 5 Vet. App. at 91; 
Espiritu, 2 Vet. App. at 492; see also 38 C.F.R. § 3.159(a)(2).  
As discussed above, the evidence does not show that any medical 
professional has diagnosed her with a right hip/thigh disability, 
a left ankle disability, or a service-connectable cervical spine 
disability.

Absent any evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As this is the case here with respect to the Veteran's right 
hip/thigh, left ankle, and cervical spine, the benefit of the 
doubt rule is not applicable and service connection for 
disabilities of each of these body parts is denied.

III.  Higher Evaluations

The Veteran also seeks initial compensable disability evaluations 
for her skin disorder and back disability.  She contends that 
each of these disabilities is more severe than contemplated by a 
noncompensable rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  When two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As with service connection, the benefit of the doubt shall be 
given to the Veteran when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the 
Veteran prevails when the evidence supports his claim or is in 
relative equipoise but does not prevail when the preponderance of 
the evidence is against the claim.  Id.

A.  Skin Disorder

The Veteran's skin disorder currently is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  This Diagnostic Code addresses 
dermatitis or eczema.  At the outset of her claim, it established 
a noncompensable disability rating where less than 5 percent of 
the entire body or exposed areas are affected and no more than 
topical therapy was required during the past 12-month period.  A 
10 percent rating was established where at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required for 
a total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating was established where 20 to 40 
percent of the entire body or exposed areas are affected or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The maximum 60 percent rating was established where more 
than 40 percent of the entire body or exposed areas are affected 
or where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
during the past 12 month period.

Diagnostic Code 7806 also provided that, depending on the 
predominant disability, the disorder at issue could be rated as 
disfigurement of the head, face, or neck pursuant to Diagnostic 
Code 7800 or as scars pursuant to Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805.  In order, these Diagnostic Codes address:  
scars other than on the head, face, or neck that are deep 
(defined as a scar associated with underlying soft tissue damage) 
or cause limited motion; scars other than on the head, face, or 
neck that are superficial (defined as a scar not associated with 
underlying soft tissue damage) and do not cause limited motion; 
scars that are superficial and unstable; scars that are 
superficial and painful on examination; and other scars, which 
are rated on limitation of function of the affected part.

Revisions to the Rating Schedule for skin disabilities, 
specifically to those provisions relating to scars, became 
effective on October 23, 2008, during the pendency of the 
Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, 
these revisions are applicable only to claims received by VA on 
or after this date.  They therefore will not be discussed.

The Veteran was afforded a VA skin examination in March 2007.  
She complained of a constant itching rash for which she has been 
prescribed and used systemic Claritin, Eucerin cream, as well as 
a hydrocortisone cream for three out of the past 12 months.  She 
denied pain or any affect on her occupation, activities of daily 
living, or recreational activities.  Upon physical assessment, 
the Veteran's upper extremities, specifically her lateral arms, 
were noted to have a scattering of mildly erythematous popular 
lesions.  0 percent of her exposed body was involved, and 
approximately 2.8 percent of her total body was involved.  The 
Veteran was diagnosed with eczema/atopic dermatitis.

An August 2007 VA treatment record reflects the Veteran's 
complaint that her eczema was "spreading to her other arm."

In light of the above, the Board finds that even the least 
compensable disability rating of 10 percent is not warranted for 
the Veteran's skin disorder under Diagnostic Code 7806.  The 
evidence does not show that at least 5 percent, but less than 20 
percent, of her entire body or exposed areas are affected.  Only 
2.8 percent of her entire body was found to be involved at the VA 
examination.  0 percent of her exposed body was found to be 
involved at this examination, as her lateral arms were the only 
area affected.  The evidence also does not show that use of 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of less 
than six weeks during the past 12-month period.  Although the 
Veteran has had a prescription for Eucerin and hydrocortisone for 
three months out of the past 12, both of these medications are 
topical creams and are not systemic in nature.  The Veteran also 
has had a prescription for systemic Claritin for three months out 
of the past 12, but this medication was not noted by the VA 
examiner to be an immunosuppressive drugs such as a 
corticosteroid.  Indeed, Claritin, which is the trademark for 
preparations of loratadine, is classified as an antihistamine.  
See Dorland's Illustrated Medical Dictionary 374, 1089 (31st ed. 
2007).

Entitlement to a compensable disability rating also is not 
warranted under any other applicable Diagnostic Code.  The 
Veteran's disability is not contemplated by Diagnostic Code 7800 
because it has not resulted in disfigurement of the head, face, 
or neck.  Once again, only her lateral arms were found to be 
involved at the VA examination.  VA treatment records also only 
mention her arms in relation to her skin disorder.  The Veteran's 
disability also is not contemplated by Diagnostic Codes 7801 
through 7805 because, although an area other than her head, face, 
or neck has been affected, there is no evidence of underlying 
soft tissue damage, limited motion, instability, pain, or 
limitation of function.  Indeed, she denied pain or any affect on 
her occupation, activities of daily living, or recreational 
activities at the VA examination.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to an initial compensable disability 
evaluation for her skin disorder, rendering the benefit of the 
doubt rule inapplicable, for each of the aforementioned reasons.  
This finding applies to the entire period on appeal, and thus 
staged ratings inappropriate.

B.  Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion do not prohibit consideration of a higher rating for flare 
ups or for functional loss due to weakness, excess fatigability, 
incoordination, or pain on use.  38 C.F.R. § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by visible behavior, such as facial 
expression or wincing, of the Veteran undertaking the motion.  
38 C.F.R. §§ 4.40, 4.59.

The Veteran's service-connected back disability currently is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic 
Code 5237 concerns lumbosacral or cervical strain.  This 
disability, along with the spinal disabilities addressed in 
Diagnostic Codes 5235, 5236, and 5238 to 5242, is rated pursuant 
to the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  The General Rating Formula 
provides that disability ratings are to be made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  A 10 percent rating is warranted when (1) forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees, (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, (3) muscle spasm, guarding, or 
localized tenderness is present but does not result in abnormal 
gait or abnormal spinal contour, or (4) there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating requires (1) forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees, 
(2) the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or (3) muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A disability rating of 40 percent is awarded when (1) 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less or (2) there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine merits a 50 percent disability rating.  The 
maximum disability rating of 100 percent is warranted when there 
is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 
degrees to 90 degrees forward flexion, 0 degrees to 30 degrees 
extension, 0 degrees to 30 degrees left and right lateral 
flexion, and 0 degrees to 30 degrees left and right lateral 
rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, 
Plate V.  Combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic 
Codes 5235 to 5242, General Rating Formula, Note (5).  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion or 
extension and ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation, 
or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of 
separate disability ratings under appropriate Diagnostic Codes 
for any objective neurologic abnormalities associated with a 
disease or injury of the spine, including, but not limited to, 
bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 
5235 to 5242, General Rating Formula, Note (1).

The Veteran underwent a VA spine examination in February 2007.  
She reported a flare up of lower thoracic, upper lumbar, and 
midline pain that does not radiate every two months that lasts 
about a day.  Although she noted that she occasionally has to lie 
down, she denied having any acute incapacitating episodes in 
which a physician prescribed bed rest in the past 12 months and 
indicated that her pain did not affect her usual occupation or 
activities of daily living.  No spasms or tenderness was noted 
with respect to the Veteran's thoracolumbar spine upon physical 
assessment.  Her gait was normal.  Her flexion was to 90 degrees.  
Her extension and right lateral flexion both were to 30 degrees.  
The Veteran's left lateral flexion was to 35 degrees.  Rotation 
in both directions was to 45 degrees.  No pain was found during 
these movements.  Repetition did not elicit different findings.  
X-rays of the lumbar spine revealed a very slight retrolisthesis 
of L5 on S1, while X-rays of the thoracic spine revealed mild 
scoliosis.  A diagnosis of mild thoracolumbar scoliosis was 
rendered.

In March 2007, the Veteran was afforded a VA neurological 
disorders examination.  The only symptomatology she reported was 
headaches.  Normal gait, cranial nerves, sensation, deep tendon 
reflexes, strength, and coordination were found upon physical 
assessment.  Muscle contraction headaches was the only diagnosis 
provided.

Also in March 2007, the Veteran underwent a VA general medical 
examination.  She did not identify any neurologic problems.  
Physical assessment showed that her gait was normal and that she 
walked with a normal stance.  Her central nerves were grossly 
intact and she had good sensation to light touch.  The Veteran's 
deep tendon reflexes in her lower extremities were 2+ 
bilaterally, and her motor strength in these extremities was 5/5 
bilaterally.  Given the plethora of additional specialty VA 
examinations conducted, no diagnoses were made here.

A VA treatment record dated in May 2007 document the Veteran's 
complaint of chronic low back pain.

Based on this record, the Board finds that entitlement to even 
the least compensable disability rating of 10 percent is not 
warranted for the Veteran's back disability under the General 
Rating Formula.  There is no evidence that forward flexion of her 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees or that combined range of motion of her 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees.  Flexion was to 90 degrees, which is the extent 
of normal range of motion in this direction, at the VA spine 
examination.  The sum of the Veteran's range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation at the VA spine examination was 275 degrees, well in 
excess of the normal combined range of motion.  There also is no 
evidence of the presence of muscle spasm, guarding, or localized 
tenderness that does not result in abnormal gait or abnormal 
spinal contour.  The Veteran's gait was noted to be normal at 
both the VA spine and general medical examinations.  However, 
guarding was not mentioned and spasms and tenderness specifically 
were not found.  Finally, there is no evidence of a vertebral 
body fracture with loss of 50 percent or more of the height.  X-
rays taken in relation to the VA spine examination found 
abnormalities, but no fractures were identified.

Consideration has been given to whether an initial compensable 
disability evaluation for the Veteran's back disability is 
warranted for flare ups or for functional loss due to weakness, 
excess fatigability, incoordination, or pain on movement.  The 
evidence includes the Veteran's subjective complaints of chronic 
low back pain and flare ups of lower thoracic, upper lumbar, and 
midline pain every two months that lasts about a day.  However, 
pain was not objectively noted with movement in any direction at 
the VA spine examination.  Repeated movements in each direction 
produced the same range of motion findings as the first movement.  
These findings, as discussed above, do not satisfy the criteria 
for a compensable disability evaluation.

Entitlement to a separate rating also is not warranted under the 
General Rating Formula for any objective neurologic abnormalities 
associated with the Veteran's back disability.  The Veteran 
indicated that her back pain does not radiate at her VA spine 
examination.  She did not complain of bowel impairment, bladder 
impairment, or any other neurologic problems at any of her VA 
examinations.  No evidence of such impairments or problems were 
found.  Accordingly, no diagnoses of such impairments or problems 
were rendered.  VA treatment records further are silent with 
respect to the Veteran's complaint of, treatment for, or 
diagnosis with any such impairment or problem.

Finally, entitlement to a compensable disability rating also is 
not warranted under any other Diagnostic Code.  Diagnostic Code 
5243 addresses intervertebral disc syndrome and provides that 
this disability is to be rated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Rating IVDS), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  This 
Diagnostic Code, and therefore the Formula for Rating IVDS, is 
not applicable in this case because the Veteran has not been 
diagnosed with intervertebral disc syndrome or any other similar 
syndrome.  In any case, the evidence does not demonstrate that 
the Veteran suffers from incapacitating episodes necessitating 
bedrest as prescribed by a physician, as would be required by 
application of Diagnostic Code 5243 under the . Formula for 
Rating IVDS

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to an initial compensable disability 
evaluation for her back disability, rendering the benefit of the 
doubt rule inapplicable, for each of the aforementioned reasons.  
This finding applies to the entire period on appeal, and thus 
staged ratings inappropriate.

IV.  Extraschedular Consideration

The above determinations continuing the Veteran's noncompensable 
disability evaluations for her skin disorder and for her back 
disability are based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board notes that 
there is no indication that referral is warranted for 
consideration of the assignment of an evaluation for either 
disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's skin disorder 
disability picture or back disability picture could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  The Veteran's symptoms, which together 
show her level of disability, were evaluated using these criteria 
and associated statutes, regulations, and caselaw.  Higher 
ratings are provided for by the criteria, but, as explained 
above, the currently assigned ratings adequately describe the 
nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
skin disorder disability picture or back disability picture.  
Discussion of whether she exhibits related factors such as marked 
interference with employment or frequent periods of 
hospitalization therefore is unnecessary.  Further, referral for 
consideration of the assignment of a disability evaluation on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 
111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a right hip/thigh disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a cervical spine disability is denied.

An initial compensable disability evaluation for a skin disorder 
is denied.

An initial compensable disability evaluation for a back 
disability is denied.


REMAND

The issue of entitlement to service connection for a heart 
disorder manifested by arrhythmia with dizziness must be 
remanded.  Although the Board sincerely regrets the additional 
delay, adjudication cannot proceed without further development.

As noted above, VA has a duty to assist the Veteran in 
substantiating her claim.  Once VA undertakes the effort to 
provide an examination with respect to a claim of entitlement to 
service connection, whether or not statutorily obligated to do 
so, the duty to assist requires that it be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate when it contains clear conclusions with supporting data 
and a reasoned medical explanation or analysis.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In contrast, an examination is 
inadequate and must be returned when it does not contain 
sufficient detail to decide a claim on appeal.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996).

Service treatment records reveal the following.  The Veteran 
reported having experienced dizziness, fainting, or light 
headaches during her deployment in Iraq on her Post-Deployment 
Health Assessment.  In March 2006, she complained of a two year 
history of occasional dizziness upon standing still for more than 
10 minutes which was more frequent in summer when there was a 
high heat index and an unrelated rare skipped heart beat.  No 
abnormalities were found with respect to her ears, eyes, or 
neurological system.  Her heart rate, rhythm, and sounds were 
normal, but aversion T-wave inversions were present.  Dizziness 
and dizziness with questionable skipped heart beat were 
diagnosed.  In May 2006, the Veteran reported that she had 
experienced dizziness, which only occurred while standing in hot 
temperatures during the summer, for the past five years.  No 
abnormalities were found with respect to her ears, eyes, or 
neurological system.  Her heart rate and rhythm were normal.  An 
assessment of dizziness again was provided.  Finally, the Veteran 
reported dizziness at the time of her January 2007 separation 
examination.  Occasional dizziness was noted therein, but she was 
given a normal neurologic clinical evaluation as well as a normal 
clinical evaluation with respect to her ears, eyes, and heart as 
well as her head, face, neck, and scalp.

In March 2007, the Veteran underwent a VA arrhythmias 
examination.  Her claims file was not available for review.  
However, the Veteran stated that she began experiencing an 
irregular heartbeat described as feeling like a skipped beat in 
2004.  She also stated that she was told she had an irregular 
heart rhythm during service, but did not remember the name of the 
rhythm.  Finally, she stated that she now experiences an 
irregular heartbeat approximately every other day, but was not 
experiencing it, dizziness, or any other associated symptoms on 
the day of the examination.  Physical assessment revealed that 
her heart rate was regular, with no skipped beats.  Peripheral 
pulses were intact, 2+, and regular.  The examiner commented that 
there was a likelihood that the Veteran has a paroxysmal 
arrhythmia, but opined that there was no clinical or objective 
evidence to support a diagnosis of arrhythmia at this time.

VA treatment records dated in May 2007 reflect that the Veteran 
complained of daily palpitations.  Normal S1 and S2 sounds were 
detected with respect to her heart.  It was found to have a 
regular rhythm and rate.  An assessment of palpitations was made 
pending Holter testing.

June 2007 VA treatment records document that sinus bradycardia 
and a septal infarct, age undetermined, were detected upon 
electrocardiogram (ECG), while one premature ventricular complex 
(PVC) was detected upon Holter testing.

The Board finds the Veteran's March 2007 arrhythmias examination 
inadequate for several reasons.  First, the examiner did not have 
the benefit of reviewing the Veteran's claims file, which at that 
time consisted solely of her service treatment records.  The mere 
fact that an examiner did not review the claims file does not 
render a medical examination inadequate, as noted above.  See 
Nieves-Rodriguez, 22 Vet. App. at 295; D'Aries, 22 Vet. App. at 
97.  This is particularly true where the content of the 
examination shows that the examiner was familiar with the 
Veteran's history.  Id.  Here, however, the examiner was not 
familiar with the Veteran's history.  The Veteran was unable to 
identify aversion T-wave inversions as the name of the irregular 
heart rhythm she had during service.  She also did not volunteer 
information regarding her dizziness during service.  Second, on a 
similar note, the examination report does not contain any mention 
of dizziness with the exception of the Veteran denying that she 
was dizzy at the time it was conducted.  The examiner did not 
inquire about this aspect of the Veteran's claimed disability.  
No physical assessment or testing was done concerning dizziness.  
Third, the examiner's diagnosis was incomplete and inconclusive.  
Dizziness once again was not considered.  Concluding that there 
was no clinical or objective evidence to support a diagnosis of 
arrhythmia at this time seemingly suggests that additional 
diagnostic tests, studies, or evaluations may be needed before an 
appropriate diagnosis can be made.  See Daves v. Nicholson, 21 
Vet. App. 46 (2007).  Fourth, opining that there is a likelihood 
that the Veteran has a paroxysmal arrhythmia proves neither that 
a disability exists or does not exist, and therefore it not 
sufficient to allow for a decision to be made regarding 
entitlement to service connection.  Fifth, the Board notes that 
the examiner was a nurse practitioner rather than a specialist in 
cardiology.  In view of the technical and perhaps complex nature 
of the claimed heart ailment, and the need to interpret 
specialized electronic testing measuring heart function, the 
Board finds that that examination and opinion should be conducted 
and provided by a cardiologist.  

Moreover, neither of these two latter deficiencies with the March 
2007 VA arrhythmias examination was cured by subsequent VA 
treatment records.  The first deficiency was incapable of being 
cured through such records.  As such, another VA examination must 
be provided and an etiology opinion obtained regarding the 
Veteran's dizziness and irregular arrhythmia on remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file 
updated VA treatment records regarding the 
Veteran and, after securing any necessary 
proper authorization, any additional 
pertinent private records identified by 
her during the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination by a 
cardiologist to determine the nature, 
extent, onset, and etiology of any heart 
disorder, manifested arrhythmia and 
dizziness, which may be found to be 
present.  The claims file shall be made 
available to and reviewed by the examiner, 
who shall note such review in an 
examination report.  The examiner then 
shall obtain from the Veteran a thorough 
description of her past and current 
relevant symptoms, including the effects 
of such symptoms on her occupational 
functioning and daily activities.  All 
tests, studies, or evaluations deemed 
necessary and reasonably to undertake 
shall be performed, and the findings shall 
be reported in detail.  Next, the examiner 
shall ascertain whether the Veteran has a 
disability involving arrhythmia, possibly 
resulting in dizziness.  Specific comment 
should be made regarding the finding of 
the VA examiner who conducted the March 
2007 arrhythmias examination that there 
was a likelihood that the Veteran has a 
paroxysmal arrhythmia in doing so.  
Specific comment also should be made 
regarding additional information and 
evidence leading to the conclusion drawn.  
If an arrhythmia disability is diagnosed, 
the examiner shall opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that it had its 
onset during or otherwise is related to 
the Veteran's service.  A complete 
rationale for all opinions expressed shall 
be provided by the examiner in the 
examination report.

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
heart disorder, to include as manifested 
by arrhythmia and dizziness.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


